DETAILED ACTION

Claim Status
Claims 11-15, 17-30 is/are pending.
Claims 21-23 is/are rejected.
Claims 11-15, 17-20, 24-30 is/are allowed over the prior art of record.
Claims 1-10, 16 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The objections to informalities in claims 1, 11 has been withdrawn in view of the Claim Amendments filed 02/03/2021.

The Examiner notes that the Specification appears to contain inconsistencies with respect to compositional percentages (i.e., the percent of various components in the film, etc.).  While 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 12/10/2020 have been withdrawn in view of the Claim Amendments and/or Applicant’s arguments  filed 02/03/2021.

Claim 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 21-23 are vague and indefinite because the basis of the percentage(s) of PBT in the film is unspecified (e.g., by weight? ; by volume? ; on a molar basis?).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections of Claims 1-10 under 35 U.S.C. 103 in the previous Office Action mailed 12/10/2020 have been withdrawn in view of the Claim Amendments filed 02/03/2021 cancelling claims 1-10.

Allowable Subject Matter
Claims 11-15, 17-20, 24-30 are allowable over the prior art of record.

Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest: a method of reducing post-retort blushing in a PET+PBT polyester film laminated to a metal substrate by incorporating phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphate in the PET+PBT polyester film (claim 11).  
 	CN 107057300 (YAO-CN ‘300) and JP 2002-037973 only disclose the use of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphate as a flame retardant, but fails to disclose or suggest the effect of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphate on post-retort blushing (or transesterification) in PET+PBT polyester films laminated to metal sheets.
 	KAWAHARA ET AL (US 2005/0053796) and KAWAHARA ET AL (US 2002/0102419) fail to specifically disclose the use of phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite to reduce post-retort blushing in PET+PBT polyester films laminated to metal substrates.
	FRIEDMAN (US 3,141,032) only discloses the use of dialkyl pentaerythritol diphosphate compounds as flame retardants or plasticizers, but fails to disclose or suggest the use of phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite to reduce post-retort blushing (or transesterification) in PET+PBT polyester films laminated to metal substrates.

 	WO 92/02584 (COX) discloses PET+PEN blends containing bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite, but fails to specifically disclose the use of phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite to reduce post-retort blushing in PET+PBT polyester films laminated to metal substrates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 16, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787